Citation Nr: 0924880	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-23 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss. 

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD). 

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
eye disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, D.S., L.S.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 
1969.  

This case comes before the Board of Veteran Appeals (Board) 
on appeal from July 2006 and March 2007 rating decisions of 
the Louisville, Kentucky, Department of Veterans Affairs 
(VA).  The July 2006 decision confirmed and continued the 
previous denial of entitlement to service connection for 
PTSD.  The May 2007 decision confirmed and continued the 
previous denial of entitlement to service connection for an 
eye disability and the denial of increased ratings for the 
service-connected bilateral hearing loss and tinnitus.

By way of history, the record reflects that the RO denied the 
Veteran's claim for PTSD and an eye disability in May 2003.  
The Veteran did not appeal these decisions and his claims 
became final.  38 U.S.C.A. § 5108, 7104 (West 2002); 
38 C.F.R. § 20.1103 (2008).  The Veteran submitted an 
informal claim to reopen the claim for PTSD in October 2005 
and the claim for an eye disability in September 2006.  The 
July 2006 and March 2007 rating decisions did not reopen the 
Veteran's claims due to a lack of new and material evidence.

The Veteran appeared at a hearing before the undersigned on 
April 8, 2009 and a transcript of the hearing is of record.



FINDINGS OF FACT

1.  During the May 8, 2009 hearing, the Veteran stated that 
he wanted to withdraw the appeal of entitlement to a 
compensable rating for bilateral hearing loss and entitlement 
to a rating in excess of 10 percent for tinnitus.

2.  Service connection for PTSD was denied in a May 2003 
rating decision.  The Veteran was notified of this decision 
and he did not file an appeal.  The Veteran filed a new claim 
in October 2005.

3.  Evidence received since the May 2003 RO decision is not 
cumulative or redundant.  However, it is not of such 
significance that it raises a reasonable possibility of 
substantiating the claim for PTSD.

4.  Service connection for an eye disability was denied in a 
May 2003 rating decision.  The Veteran was notified of this 
decision and he did not file an appeal.  The Veteran filed a 
new claim in September 2006.

5.  Evidence received since the May 2003 RO decision is not 
cumulative or redundant.  However, it is not of such 
significance that it raises a reasonable possibility of 
substantiating the claim for an eye disability.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's 
substantive appeal on the issues of entitlement to a 
compensable rating for bilateral hearing loss and entitlement 
to a rating in excess of 10 percent for tinnitus have been 
met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.204(b), (c) (2008).

2.  New and material evidence has not been received since the 
RO's May 2003 decision, which denied a claim of entitlement 
to service connection for PTSD; the claim for service 
connection for PTSD is not reopened.  38 U.S.C.A. §§ 5103(a), 
5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 
20.1103 (2008).

3.  New and material evidence has not been received since the 
RO's May 2003 decision, which denied a claim of entitlement 
to service connection for an eye disability; the claim for 
service connection for an eye disability is not reopened.  
38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.156, 3.159, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c).

On April 8, 2009 at a hearing before the undersigned, the 
Veteran requested a withdrawal of his claims for tinnitus and 
bilateral hearing loss.  As the Veteran has withdrawn his 
appeal as to those issues, there remain no allegations of 
errors of fact or law for consideration.  Accordingly, the 
Board does not have jurisdiction to review these matters, and 
they are dismissed without prejudice.

II.  New and Material Evidence 

Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

It is noted that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
injury or disease; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).

With respect to the second element, if the evidence shows 
that the Veteran did not serve in combat with enemy forces 
during service, or if there is a determination that the 
Veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The Veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  The above cited regulation, 38 C.F.R. § 4.125(a), 
refers to the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders, 4th ed. (1994) 
(DMS- IV), as the source for criteria for the diagnosis of 
claimed psychiatric disorders. DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

Analysis

PTSD

In the May 2003 rating decision, the RO denied the claim for 
entitlement to service connection for PTSD on the basis that 
there was no evidence of an in-service stressor capable of 
corroboration.  The relevant evidence of record at the time 
of the decision consisted of the Veteran's service treatment 
records for the period of February 1968 to November 1969, 
personnel records, form DD-214, statements from the Veteran, 
and VA and non VA medical reports, including a treatment 
report from Best Practice Family Health dated in June 2002, 
treatment records from Kentucky River Community Care from 
June 2002 to October 2002 and May 2003 Huntington treatment 
records.  The Veteran was notified of the decision in May 
2003.  He did not file an appeal however, and the May 2003 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In October 2005, the Veteran submitted a new claim for PTSD.  
In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The evidence submitted since the May 2003 rating decision 
includes treatment records from Kentucky River Community Care 
from September 2002 to October 2002, treatment records from 
Lexington VA Medical Center from November 2003 to June 2007, 
treatment records from Mountain Home VA Medical Center from 
April 2004 to August 2004 and December 2005 to January 2006, 
treatment records from Huntington VA Medical Center from 
October 2003 to December 2003 and August 2004 to June 2005, 
an August 2005 letter from Dr. G.W. relating the Veteran's 
PTSD to his service, an undated letter from Dr. G.W. 
addressing the Veteran's PTSD symptomatology, an April 2006 
finding from the VA that the information required to verify 
in-service stressors is insufficient to send to CURR, two 
letters from the Veteran's wife addressing his behavior upon 
returning from service, a statement from the Veteran 
regarding his in-service stressors and a transcript of the 
April 2009 hearing. 

The Board finds that the evidence received since the May 2003 
rating decision is new.  It was not previously of record, and 
is neither cumulative nor redundant of evidence previously 
considered by the RO.  However, the evidence is not material 
as the new evidence does not provide sufficient additional 
evidence with which to substantiate the claim.  While the 
current medical records contain a diagnosis of PTSD and a 
medical opinion linking the Veteran's PTSD with his service, 
the Veteran has not provided stressors of sufficient 
specificity with which to establish a service connection 
claim.  The Veteran's contentions continue to be vague and he 
has provided no names or dates with which to corroborate his 
assertions.  

As there is no evidence of an in service stressor, the Board 
does not find that there is material evidence with which to 
reopen the Veteran's claim.  As there is no new and material 
evidence before the Board, the Board lacks jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Eye Disability 

In the May 2003 rating decision, the RO denied the claim for 
entitlement to service connection for an eye disability on 
the basis that there was no evidence of aggravation of an eye 
disability while in service and no medical nexus opinion 
linking an eye disability to the Veteran's service.  The 
relevant evidence of record at the time of the decision 
consisted of the Veteran's service treatment records for the 
period of February 1968 to November 1969, personnel records, 
form DD-214, statements from the Veteran, and VA and non VA 
medical reports, to include a treatment report from Best 
Practice Family Health dated in June 2002, treatment records 
from Kentucky River Community Care from June 2002 to October 
2002, May 2003 Huntington treatment records and Mountain 
Comprehensive Community Care treatment records from October 
1991 to May 2002.  The Veteran was notified of the decision 
in May 2003.  He did not file an appeal however, and the May 
2003 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In September 2006, the Veteran submitted a new claim for an 
eye disability.  In order to reopen this claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5018; 
38 C.F.R. § 3.156.  

The relevant evidence submitted since the May 2003 rating 
decision includes treatment records from Kentucky River 
Community Care from September 2002 to October 2002, treatment 
records from Lexington VA Medical Center from November 2003 
to June 2007, treatment records from Mountain Home VA Medical 
Center from April 2004 to August 2004 and December 2005 to 
January 2006, treatment records from Huntington VA Medical 
Center from October 2003 to December 2003 and August 2004 to 
June 2005, an eye examination from December 2006 (unknown 
source) and a transcript of the April 2009 hearing. 
    
The Board finds that the evidence received since the May 2003 
rating decision is new.  It was not previously of record, and 
is neither cumulative nor redundant of evidence previously 
considered by the RO.  However, the evidence is not material 
as the new evidence provides no additional evidence with 
which to substantiate the claim.  The evidence still fails to 
show proof of aggravation during service and does not provide 
any additional evidence, which would assist the Veteran in 
establishing his claim for service connection for an eye 
disability.

As there is no evidence of that the Veteran's eye disability 
was aggravated by service, the Board does not find that there 
is material evidence with which to reopen the Veteran's 
claim.  As there is no new and material evidence before the 
Board, the Board lacks jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Veteran has been afforded appropriate notice under the 
VCAA.  The RO provided pre-adjudication notice to the Veteran 
in November 2005 and January 2007, respectively.  As to 
informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that, on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The November 2005 and January 2007 letters stated 
that he would need to give VA enough information about the 
records so that it could obtain them for him.  He was told to 
submit any medical records or evidence in his possession that 
pertained to the claims.

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim as well as the evidence to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The November 2005 and January 2007 letters contained this 
notice, stating what is necessary to establish a claim for 
service connection and informed the Veteran of what qualifies 
as new and material evidence and what is needed to establish 
service connection. 

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (Veteran status, current existence 
of a disability and relationship of such disability to the 
Veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in 
October 2006 and January 2007 letters.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, personnel records, VA treatment records 
and private treatment records.  

VA need not conduct an examination with respect to the issue 
of whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured. 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).






ORDER

The appeal for the issues of entitlement to a compensable 
rating for bilateral hearing loss and entitlement to a rating 
in excess of 10 percent for tinnitus is dismissed.

New and material evidence having not been received, the claim 
of entitlement to service connection for PTSD is final and is 
not reopened.  The appeal is denied.

New and material evidence having not been received, the claim 
of entitlement to service connection for an eye disability is 
final and is not reopened.  The appeal is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


